UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1177


THOMAS H. FLUHARTY, in his official capacity as Bankruptcy Trustee;
THOMAS J. JACQUEZ, husband; DIANA R. JACQUEZ, wife,

                     Plaintiffs - Appellants,

              v.

CITY OF CLARKSBURG, a municipal corporation and political subdivision;
JAMES C. HUNT; MARGARET H. BAILEY; MARTIN G. HOWE; ADAM
BARBERIO; H. KEITH KESLING; JONATHAN R. DAVIS,

                     Defendants - Appellees.


Appeal from the United States District Court for the Northern District of West Virginia, at
Clarksburg. Irene M. Keeley, Senior District Judge. (1:14-cv-00027-IMK-MJA)


Submitted: December 21, 2017                                    Decided: January 8, 2018


Before DUNCAN and DIAZ, Circuit Judges, and Paula XINIS, United States District
Judge for the District of Maryland, sitting by designation.


Affirmed by unpublished per curiam opinion.


J. Michael Benninger, BENNINGER LAW, PLLC, Morgantown, West Virginia; Jay T.
McCamic, MCCAMIC, SACCO & MCCOID, PLLC, Wheeling, West Virginia, for
Appellants. Keith C. Gamble, Kenneth L. Hopper, PULLIN, FOWLER, FLANAGAN,
BROWN & POE, Morgantown, West Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Thomas Herbert Fluharty, Thomas J. Jacquez, and Diana R. Jacquez appeal the

district court’s order dismissing their civil rights complaint. We have reviewed the record

and find no reversible error. We agree with the district court that the Appellants’ action

was barred by the applicable statute of limitations and was not tolled or saved by the

continuing violation doctrine. We also agree with the district court that the Appellants

failed to establish a violation of their procedural due process rights. Accordingly, we

affirm for the reasons stated by the district court. Fluharty v. City of Clarksburg, No. 1:14-

cv-00027-IMK-MJA (N.D.W. Va. Apr. 3, 2017). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                              3